DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
Claims 1-3, 7, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8679474. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite administration of the overlapping populations of cells isolated by the same method. The recipients of treatment in the patented claims are species that would anticipate the “damaged tissue’ genus of pending claim 1. Therefore, the claims are drawn to overlapping subject matter such that a single embodiment could meet the limitations of both sets of claims.

Claims 1-3, 7, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9072719. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite administration of the overlapping populations of cells isolated by the same method from the same sources. The patients in need of generating neurons or neuronal cells in the patented claims overlap with the patent populations encompassed in pending claims 1 and 12. Therefore, the claims are drawn to overlapping subject matter such that a single embodiment could meet the limitations of both sets of claims.

Claims 1-3, 7, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9415073. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite administration of the overlapping populations of cells isolated by the same method from the same sources. The patients in need of generating muscle cells in the patented claims overlap with the patent populations encompassed in pending claims 1 and 12. Therefore, the claims are drawn to overlapping subject matter such that a single embodiment could meet the limitations of both sets of claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The courts have interpreted the first paragraph of 35 U.S.C. 112 to mean that the specification must enable one skilled in the art to make and use the invention without undue experimentation.  The courts have further interpreted undue experimentation as requiring “ingenuity beyond that to be expected of one of ordinary skill in the art” (Fields v. Conover, 170 USPQ 276 (CCPA 1971)) or requiring an extended period of experimentation in the absence of sufficient direction or guidance (In re Colianni, 195 USPQ 150 (CCPA 1977)).  Additionally, the courts have determined that “... where a statement is, on its face, contrary to generally accepted scientific principles”, a rejection for failure to teach how to make and/or use is proper (In re Marzocchi, 169 USPQ 367 (CCPA 1971). Furthermore, an applicant's failure to disclose how to use an invention may support a rejection under § 112, first paragraph, for lack of enablement. 
In re Jolles, 628 F.2d 1322, 1332 ([CCPA] 1980), citing In re Novak, 306 F.2d 924 ([CCPA] 1962);  see Application of Irons,  340 F.2d 974, 977- 78 ([CCPA] 1965) .... However, where there is "no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects," an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement. Novak, 306 F.2d at 928. 

Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 132375 USPQ2d 1297 (Fed. Cir. 2005) (bracketed material in original). 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed Cir. 1988).  Among the factors are the nature of the invention, the state of the prior art, the predictability or lack thereof in the art, the amount of direction or guidance present,  the presence or absence of working examples, the breadth of the claims, and the quantity of experimentation needed.  The instant disclosure fails to meet the enablement requirement for the following reasons:
The nature of the invention and the breadth of the claims: The claims are drawn to methods of treating a disease or condition by administering a newly-discovered population of stem cells obtained by the method recited in claim 2 and characterized by their size (2 to <6 micrometers) and expression of Lgr5.  Claim 1 broadly recites treating any of neurodegenerative disorder, a muscle-degenerative disease, a cancer, a metabolic disorder, an autoimmune disorder, an inflammatory disorder, a heart disorder, a circulatory disorder, a condition associated with aging, and a damaged tissue. This group encompasses whole categories of conditions involving different tissues and greatly different underlying pathologies. Dependent claim 12 recites particular conditions within the broad categories recited in claim 1, including Alzheimer's 
The state of the prior art and the predictability or lack thereof in the art: 
“Enablement, or utility, is determined as of the application filing date.” In re Brana, 51 F.3d 1560, 1567 n.19, 34 USPQ2d 1436, 1441 n.19 (Fed. Cir. 1995).

It is noted that the earliest possible filing date of the instant disclosure is December 6, 2012.  The cells recited for administration are newly-described in the present disclosure. Therefore, the prior art is necessarily silent as to their capabilities. The state of the art cannot provide enabling guidance that is lacking in the instant specification.
Stem cell therapy is recognized to be a complex and unpredictable art. Cai et al. (NeuroMolecular Medicine, 2002, vol.2 , page 233-249; of record) teach that stem cells from various sources have different properties, such as their identifying characteristics, developmental potency, and the local cues required for appropriate differentiation, integration, and connectivity (see Tables 1-4; especially Table 3).   Cai et al., further point out (throughout) that factors such as delivery, homing, integration, connectivity, and whether the whether the local environment is conducive to stem cell survival and differentiation, differ for each target organ.  Similarly, Magnus et al., Philos Trans R Soc Lond B Biol Sci. Jan 12, 2008; 363(1489): 9–22, (of record) characterized some of the unrealistic expectations for stem cell therapies as “myths”, including the following:

Myth 7: stem cells can home and migrate to sites of injury
Myth 9: therapy will be straightforward and will mimic strategies used in bone marrow therapy

While stem cell therapy is generally unpredictable, the claims encompass conditions, such as cancer and autoimmune disorders, which are not likely to be treatable by simply replacing cells, and conditions for which no effective therapy was available at the time the instant application was filed. For example, the category of neurodegenerative diseases, which includes such amyotrophic lateral sclerosis (ALS), Parkinson’s Disease (PD), and Alzheimer’s Disease (AD) is reviewed in (Lindvall et al. J Clin Invest. Jan 4, 2010; 120(1): 29–40; of record).  Lindvall et al. teach that different cells will be needed for different neurodegenerative diseases. Whereas ALS would require cells with the properties of motor neurons, PD would require dopaminergic neurons, and cell replacement in stroke and Alzheimer’s Disease would need several cell types to be effective. In ALS, it may be necessary to supply microglial cells or astrocytes which do not carry an ALS-causing genetic for long-term survival of transplanted motor neurons. In addition to replacement of lost neurons, at least partial reconstruction of neuronal circuitry, such as restoration of striatal DA transmission in PD, should be the aim for treating neurodegenerative disease. Other mechanisms, such as immunomodulation may also lead to clinically valuable functional improvements.  Lindvall et al
Lindvall et al. discuss several experimental hurdles must be overcome if cell replacement therapy is to be a clinical success in neurodegenerative diseases. While replacement of dopaminergic neurons can provide symptomatic relief for some patients, PD is a multisystem disorder, and symptoms that are caused by pathology in nondopaminergic systems will not be improved by intrastriatal DA grafts. For ALS, it must be shown that the cells can be delivered at multiple sites along the spinal cord, the stem cell–derived motor neurons must integrate into existing spinal cord neural circuitries, receive appropriate regulatory input, and are able to extend their axons long distances to reinnervate muscles in humans. It must be established that the differentiation of the spinal motor neurons can be directed to the correct cervical, thoracic, or lumbar phenotype and that the final cell population projects to axial or limb muscles. It must be shown that central motor neurons such as corticospinal neurons, which degenerate in ALS, also can be replaced for effective, life-saving restoration of function. For AD, the stem cells would have to be predifferentiated in vitro to many different types of neuroblasts for subsequent implantation in a large number of brain areas. Long-lasting symptomatic benefit would require not only stem cell–derived basal forebrain cholinergic neurons, but also intact target host neurons for the new cholinergic neurons to act on, which are also probably damaged in AD. The authors conclude that stem cell–based cell replacement strategies are very far from clinical application in AD.
Treatment of muscular degenerative diseases is likewise unpredictable. Negroni et al., (Expert Opin Biol Ther. 2011 Feb;11(2):157-176; of record) teach that several attempts have been made using cell therapy to treat Duchenne Muscular Dystrophy “but unfortunately the results obtained have been, in the best-case scenario, short-lasting dystrophin detection and/or an improvement of muscle strength in a few cases” (p. 169, right column). The authors emphasize a 
The amount of direction or guidance present and the presence or absence of working examples: 
Enablement must be provided by the specification unless it is well known in the art.  In re Buchner 18 USPQ 2d 1331 (Fed. Cir. 1991).

 Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the examiner may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991);  In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971). 

The specification newly identifies the Lgr5+ subpopulation within the previously described SB population. Lgr5+ SB cells were shown to be capable of in vitro differentiation into cells expressing markers for adipocytes, hepatocytes, and neurons (Example 2). When Lgr5+ SB cells from a human male bone marrow were injected into mice that had received sub-lethal gamma-irradiation, the cells came to reside in the brain, liver, and skeletal muscles and differentiated into hepatocytes, neurons, and skeletal muscles in the recipient mice (Example 3).
The specification did not show that the recipient mice gained any therapeutic benefit from the donor cells. The disclosed experiments did not test the cells in any animal model of the 
The quantity of experimentation needed. While it would not be necessary to disclose a complete, or even an accurate, explanation of how an invention works, it is necessary to provide evidence that would be viewed by one of skill in the art as predictive that the intended outcome of the method will occur. In view of the state of the prior art, it is clear that the observation that injected cells can give rise to a general category of cells, such as neurons, is not sufficient to predict a clinical benefit for the complex and varied diseases encompassed in the claims. The instant specification provides a novel method of producing cells that may ultimately prove to be useful for cell therapy of many diseases, but does not provide enablement for therapies beyond that which was known in the art at the time of filing. It is not certain that effective treatment the full range of diseases encompassed by the claims by administering the disclosed cells can be achieved regardless of how much experimentation a skilled artisan might be willing to attempt.
.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647